 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       CAVEMAN FOODS LLC,
       a California limited liability company
 8
       as assignee of Food Services of
       America Inc.,
 9
                             Plaintiff,               C19-1667 TSZ
10
           v.                                         MINUTE ORDER
11
       CAVE MAN KITCHENS INC, a
12     Washington corporation, et al.,
13                           Defendants.

14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:
             (1)    Plaintiff Caveman Foods LLC’s Motion to Remand, docket no. 10, is
16
     GRANTED. Defendant’s removal based on diversity violated the “forum defendant rule”
     which precludes removal where the defendant is a citizen of the forum state. See 28
17
     U.S.C. § 1441(b)(2); Conner v. Bart Guerrero Trucking, 2019 WL 3025205 (W.D. Wash.
     July 11, 2019). Likewise, plaintiff’s claim of federal jurisdiction based on a theory that
18
     the defendant must bring a compulsory counterclaim in a related case (C18-1274-TSZ)
     pending in this Court is “premised on a misunderstanding concerning Rule 13”. See
19
     Lexington Ins. Co. v. Langei, 2014 WL 3563380 at *3. (Rule 13 does not itself prevent
     the filing of a separate lawsuit instead of a compulsory counterclaim). There has been no
20
     final judgment in the related action and res judicata does not apply. Simply put, there is
     no basis for jurisdiction in this Court.
21
         (2)     Plaintiff’s request for attorney’s fees and costs, is GRANTED in part and
22 defendant is ordered to reimburse plaintiff within 10 days of this minute order for its fees
   and costs in association with the motion to remand in the total amount of $2,500.
23

     MINUTE ORDER - 1
 1        (3)   The Clerk is DIRECTED to remand this matter to the King County
   Superior Court, effective fourteen (14) days after the date of this Minute Order, and to
 2 send a copy of this Minute Order to all counsel of record.

 3         Dated this 8th day of January, 2020.

 4
                                                     William M. McCool
 5                                                   Clerk

 6                                                   s/Karen Dews
                                                     Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
